DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is response to Applicants’ file a Terminal Disclaimer on 11/02/2020. 

Terminal Disclaimer
The terminal disclaimer filed on 11/02/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PAT 10,127,231 B2 issued 11/13/2018 of application 12/177,638 filing 07/22/2008 has been reviewed and is accepted (dated 12/09/2020). The terminal disclaimer has been recorded.

The 101 and 103 rejections have been withdrawn due to the amendment dated 10/21/2020 (pages 1-2). 
Claims 1-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:

As a whole, no relevant prior arts found or failed to teach or suggest as claimed limitations or features in the independent claims 1, 10 and 19:    
“generating user-generated audio annotations for e.g. video, involves generating text from audio annotation of first media content by using grammar, and                     generating descriptive annotation for first media content through processor: generating a text from an audio annotation of first media content by using a grammar through a processor; the text is parsed to identify first metadata indicative of multiple locations, an individual or an activity through the processor; second media content with an associated weighted second metadata is identified by the processors based on weights assigned to the first metadata corresponding to the first metadata; descriptive annotation for the first media content is generated through the processor based on the first metadata and the second metadata and for generating user-generated audio annotations for media (see figs. 2 and 3). Therefore, the allowance claimed limitations or features are “storing, by the processing system, the first media content, the audio annotation and the first metadata at a storage device, wherein a user interface coupled to the storage device enables a user to modify one or more of the first media content, the audio annotation and the first metadata; based on weights assigned to the first metadata, identifying, by the processing system, second media content having an associated weighted second metadata corresponding to the first metadata; and generating, by the processing system via the processor, at least one descriptive annotation for the first media content based 
	
The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH LY whose telephone number is (571) 272-4039, via E-Mail: ANH.LY@USPTO.GOV (with your (attorney’s) approval statement by a Written Authorization see MPEP 502.03) or fax to (571) 273-4039 (Examiner’s direct fax number). The examiner can normally be reached on flexible schedule MONDAY – FRIDAY from 6:15 AM – 3:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Central Fax Center: (571) 273-8300.
/ANH LY/
Primary Examiner, Art Unit 2162
DEC 29th, 2020